Hutchinson, Chancellor,
as follows:
Several grounds for a decree have been urged by the orators, among which, one is, that the deed from Holden the elder to Crawford, is inoperative, as against the heirs, on account of the guardianship under which he laboured. This is answered by the affirmance, that the guardianship was illegal and void, and if not, it had ceased by the departure of both guardian and warit from the statej by the restoration of the property to the ward, &c.
Were the cause to' be decided upon this point wholly, the Court might not be perfectly agreed in their opinion. Factá might exist, which would furnish good reason for vacating the guardianship, and yet the same remain in force until vacated. And I, for one, should like, before a decision upon this point, to see a statute which is not before me, and learn some further facts about the residence. But the Court will not decide in favour of the orators upon this ground. Nor will the Court treat tbd cause as if Holden were properly a non compos mentis, for the testimony does not sufficiently prove him such at that time. Nor do the Court decide, that the respondent was guiltwof false and fraudulent affirmations, in order to induc'e Holden to deed his farm and close the contract. The orators contend they have adduced evidence tending to prove this. The Court have not taken time to compare and balance the testimony of both parties upon this point, as they would do, were the cause to turn upon it.
There is one ground on which the Court are satisfied to decree against the respondent. It appéars very plain, that Holden was a very weak man, easily fascinated with some visionary project, and had but a very incorrect idea of the value of property. This Mr. Crawford must have known. The professed object of Holden was not to turn himself and family out of house and home, but to enlarge his landed property, and still retain a home. His weakness left him supposing he could effect this by changing his farm and buildings here for a-tract of land, much larger to be sure, but lying sixty miles into the wilderness, in Illinois, and for about money enough to transport him and his effects there. A project of this kind is always impracticable, unless a sufficient number, including an assortment of mechanicks, with property to erect mills, go at once and form some little society to relieve each others wants, while the surrounding country *394cou'c* settled. Moreover, according to the testimony, Holden received less than half the value of his property. The average appraisal of Holden’s property deeded to the respondent, by a multitude of witnesses on both sides, would exceed $2500; while, reckoning the Illinois land at the fair market price here, which is the only price of which Holden could have been at all cognizant, or which a man in his circumstances could ever realize, Holden received less than $1100 for his property. There is, therefore, no equality in this contract; no equality of consideration, no eqaulity in the capacity of the contracting parties; none in the knowledge of the value of the property. Mr. Crawford must have known that Holden was deceiving himself with regard to the value of the property, it was an unconscionable bargain, one that the respondent ought not to have made, one that he cannot equitably retain. The willingness proved of Mr. Crawford to rescind the bargain, afterwards, does not help the matter ; for he must have then known that the weakness of Holden, and his ignorance of the value of the Illinois property, still continued, and that his infatuating charm remained unbroken.
When the son returned, who knew the value of the property, there could be no rescinding of the contract, without application to this Court.
The Court, therefore, decree, that the costs of this suit be *taxed in favour of the orators against the respondent; that the interest be cast upon the $500 paid by said Crawford to Charles Holden the deceased, from the time of payment till this time, and be added to the principal; that from the amount thus formed there be deducted said taxable costs ; and that, on the orators paying the balance to the clerk of our said Court, for the benefit of said Crazojnrd, on or before the first day of the next term of this Court in February next, at this place, and also making, executing, procuring and delivering to said clerk, for the benefit of said Crawford, his heirs and assigns, good and valid deed or deeds, re-vesting in him ail the title to said lands in Illinois, conveyed by said Crawford to said Holden, as set forth in said bill, with satisfactory evidence that the same are free from taxes assessed since the giving of said deed from said Crawford to said Holden; or, instead of said deed or deeds, shall pay to said clerk, for the benefit of said Crawford, the sum of five hundred and sixty dollars, being the value of said lands as now estimated by the Court, together with said sum paid by said Crawford to said Holden, for taxes, being $31, and interest on the same to this time, the said Crawford shall, on or before the third day of the said next term of this Court, execute and deliver to the said clerk, for the benefit of said orators, a good and valid quit claim deed, conveying to the heirs of the said Holden the elder, now deceased, all the lands in Westminster, so conveyed to him the said Crawford, by said Holden, as set forth in said bill, free from all incumbrance accruing from any act or neglect of said Crawford since his said deed from said Holden, to hold to the said heirs and their heirs and assigns forever; and that, upon a *395compliance by the orators with this decree, the said Crawford, his heirs and assigns, be forever enjoined from any further pursuit of the said action of ejectment, or any other suit in law or equity, for the recovery of said lands in Westminster.
Horace Everett, Daniel Kellogg and Asa Keyes, for the orators.
Wm. C. Bradley, P. White and Joña. H. Hubbard, for the defendant.